Citation Nr: 0709738	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-25 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for prostatitis, to include as 
secondary to Agent Orange exposure, has been received.

2.  Whether new and material evidence to reopen the veteran's 
claim for service connection for residuals of a right hip 
injury, to include as secondary to a back injury in service, 
has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1952 to July 1956 and 
from May 1967 to September 1971.

By a January 1977 rating decision, the RO denied the 
veteran's claims for service connection for prostatitis and 
for residuals of a right hip injury.  The veteran was 
notified of both of these denials later that month; however, 
he did not initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an October 2002 rating decision 
that, in pertinent part, declined to reopen the veteran's 
claims for service connection for prostatitis and for 
residuals of a right hip injury.

In December 2003, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran's representative 
contended that the claims were actually for service 
connection for residuals of a right hip injury, to include as 
secondary to a back injury in service, and for service 
connection for prostatitis, to include as secondary to Agent 
Orange exposure.  Following this hearing, the DRO continued 
to decline to reopen the claims for service connection based 
upon the consideration of the veteran's claim on a direct 
basis, as well as secondary (as reflected in an October 2004 
supplemental statement of the case (SSOC)).  

In his substantive appeal (VA Form 9), dated in July 2003, 
the veteran asserted that the RO had committed clear and 
unmistakable error (CUE) in its adjudication of his claim in 
the October 2002 rating action. A claim of CUE can only be 
raised with respect to a final decision. Since the rating 
decision on appeal is not final, by virtue of the fact that 
it has been appealed to the Board, a claim for CUE is not 
proper at this time.


FINDINGS OF FACT

1.  In a January 1977 rating decision, the RO denied the 
veteran's claims for service connection for prostatitis and 
for residuals of a right hip injury; although the RO notified 
him of both of these denials later that month, the veteran 
did not initiate an appeal.

2.  New evidence associated with the claims file since the 
January 1977 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claims for service connection for a prostatitis and residuals 
of a right hip injury, or raise a reasonable possibility of 
substantiating the claims.


CONCLUSION OF LAW

1.  The January 1977 RO decision that denied the veteran's 
claims for service connection for prostatitis and for 
residuals of a right hip injury, is final. 38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
prostatitis, to include as secondary to Agent Orange 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a right hip injury, to include as secondary to a 
back injury in service.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

The Board also finds that the April and May 2002 notice 
letters satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence is needed to 
substantiate the claim, what evidence if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In these letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain service medical records and/or personnel as 
well as treatment records from VA facilities, or records from 
other Federal agencies; requested that the veteran identify 
and provide the necessary releases for any medical providers 
from whom he wanted the RO to obtain and consider evidence; 
and invited the veteran to submit any additional evidence in 
support of his claims. The letter also specified that the 
veteran should send in any medical records he had and that 
the RO would obtain any private medical records for which 
sufficient information and authorization was furnished.
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.

The Board finds that any deficiency in section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that the 
claims were fully developed and the veteran had an 
opportunity to participate in the processing of his claim, 
including submitting medical evidence, lay evidence and 
offering testimony pertaining to his claim. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim (veteran 
status, existence of a disability, connection between the 
veteran's service and that disability, degree of disability, 
and effective date pertaining to the disability).  However, 
as the Board's decision herein denies the veteran's petitions 
to reopen his claims for service connection, the underlying 
claims for service connection are not reached, and no 
disability rating or effective date is being assigned; 
accordingly there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records: service 
medical records, private treatment records, buddy statements, 
the veteran's statements, and the DRO hearing transcript. The 
veteran has not alleged that there are any other outstanding 
medical records.  Accordingly, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

As noted above, the veteran's claim for service connection 
for prostatitis and for residuals of a right hip injury were 
previously considered and denied by the RO in a January 1977 
rating decision.  As the veteran did not appeal that 
decision, and no other exception to finality applies, the 
decision is final based on the evidence of record.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.302, 20.1103. 

In the January 1977 decision, the RO denied the veteran's 
claim for service connection for prostatitis on the basis 
that there was no evidence of this condition in service, and 
even though he was diagnosed with prostatitis in June 1976,  
there was no medical evidence relating his prostatitis to his 
active military service.   The claim for service connection 
for residuals of a right hip injury was denied on the basis 
that  there was a single finding in the service medical 
records of a tender right sacro-iliac joint, with no evidence 
of continuity or chronicity in service and the medical 
evidence failed to show any current residuals of a right hip 
injury at the time of the decision.

Evidence considered at the time of the January 1977 decision 
included the veteran's service medical records (SMRs) 
reflecting that in February 1969 he had sustained an injury 
to his lower back, and had complaints of a constant burning 
sensation of the right hip joint, a physical examination 
revealed a tender right sacro-iliac joint, the impression was 
low back syndrome, July 1971 findings of low back pain 
mechanical and chronic, but no right hip complaints or 
findings; statements made by fellow soldiers dated in 1971 
confirming an injury, VA inpatient hospital records dated 
from May 1976 to June 1976 reflecting a diagnosis of 
prostatitis, and private medical records dated from August 
1976 to October 1976.

The present claim was initiated in March 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the claim was the January 1977 rating decision.  Furthermore, 
for purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the RO's 
January 1977 rating decision includes an undated service 
medical board evaluation report with duplicate findings of 
SMRs previously of record; private medical records from Dr. 
M.J. Hontas, dated from July 1991 to March 1997, reflect that 
the veteran was in a January 1997 motor vehicle accident 
(MVA) accident where he injured his sacro-iliac (SI) joint, 
x-rays showed some minor degenerative changes of the hip 
joint and the SI joint; Dr. J.E. Tusa's private medical 
records, dated from 1994 to January 2002, also showing 
treatment of the veteran's right hip for complaints of pain 
after a January 1997 MVA; private medical records from Dr. M. 
Pittman, dated from May 1996 to November 2002, reflecting a 
diagnosis of prostatitis and a diagnosis of benign prostatic 
hypertrophy with subsequent transurethral resection of the 
prostate; private medical records from Dr. K.F. Darr, dated 
from April 2003 to September 2003, showing treatment for 
right hip complaints with findings of tenderness and 
degenerative disease; a September 2003 letter from the 
veteran's sister, an RN, who reiterated information told to 
her by the veteran; and an October 2003 operative report and 
July 2004 letter from Dr. J. B. Logan, stating that the 
veteran had undergone lumbar surgery, noting that the veteran 
was initially injured, by history, in 1969 in Vietnam.   

Here, the Board finds that all of the additional medical 
evidence received is "new" in the sense that it was not 
previously before the RO.  However, the new evidence is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating either of the 
claims.  In this regard, the veteran has not submitted any 
competent medical evidence that the veteran's prostatitis had 
it's onset in service or is in any way related to the 
veteran's active service.  The medical evidence simply 
reiterates that the veteran has prostatitis, which was of 
record at the time of the January 1977 rating decision.  
Hence, the medical evidence is not material for purposes of 
reopening the claim for service connection for prostatitis.  

In regards to the veteran's claim for service connection for 
residuals of a right hip injury, although the medical 
evidence reflects that the veteran is diagnosed with 
degenerative changes of the right hip, there is no indication 
that this disability is in fact a residual of a right hip 
injury in service.  Therefore, even if the Board were to find 
that medical evidence of current disability (where none 
previously was shown) relates to an unestablished fact, the 
evidence is still not material because it does not also 
provide a reasonable possibility of substantiating the claim.  
Simply stated, none of the medical evidence is pertinent to 
the central question underlying the claim for service 
connection-i.e. whether there is a medical relationship 
between any current residuals of a right hip injury and 
service.  Significantly, moreover, the Board points out that 
the medical evidence reflects that the veteran was first 
diagnosed with a right hip condition in January 1997, 
following a motor vehicle accident, which appears to suggest 
no such relationship to service.  Hence, without any evidence 
or opinion that the veteran's right hip disability had it's 
onset in service or is in any way related to the veteran's 
active service, the medical evidence is not material for 
purposes of reopening the claim.

The remaining evidence received since January 1977 consists 
of the lay assertions of the veteran and his representative, 
to include testimony presented during a December 2003 DRO 
hearing.  The Board has considered these assertions. To the 
extent that the veteran's assertions merely reiterate 
assertions previously made, they are cumulative of evidence 
previously considered and thus, not, by definition, "new."  

During the DRO hearing, the veteran provided testimony in 
which he clarified the basis of his claim of entitlement to 
service connection for prostatitis, this time alleging that 
the disability was due to Agent Orange exposure during his 
service in Vietnam.  The United States Court of Appeals for 
Veterans Claims (the Court) has held, however, that basing a 
claim for service connection on a new theory of etiology does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  The Board finds, therefore, that the 
veteran's current claim is not a "new" claim, and that new 
and material evidence is required in order for the Board to 
consider the substantive merits of the claim for service 
connection, regardless of the veteran's current theory 
regarding a nexus to service.  The Board parenthetically 
notes that, even if considered on a de novo basis, as was 
considered by the DRO in the October 2004 SSOC, it would not 
alter the fact that disorders which have been positively 
associated with Agent Orange, through competent medical 
evidence, do not include the veteran's prostatitis disability 
on appeal, 38 C.F.R. §§ 3.307, 3.309 (2006), nor is there any 
medical evidence to show prostatitis was incurred in service 
or a medical opinion providing a nexus linking this condition 
to service or any incident therein.  
 
As to the representative's assertions that the right hip 
claim is for service connection secondary to a back injury in 
service, this statements is new, in that previously the 
veteran attributed residuals of a right hip injury to an in-
service injury.  However, a claim based on a new theory of 
causation does not itself constitute a new claim, obviating 
the necessity of presenting new and material evidence for 
that same claim.  Ashford, supra.   Furthermore, as a claim 
for service connection for a back disorder was previously 
denied, there would be no legal basis for granting service 
connection for residuals of a right hip injury as secondary 
to a back injury in service.    

The Board emphasizes that, as the veteran and his 
representative are each a layperson without the appropriate 
medical training or expertise to render an opinion on a 
medical matter, neither is competent, on the basis of 
assertions, alone, to provide probative (i.e., persuasive) 
evidence on medical matters-to include an opinion as to the 
etiology of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, resolution 
of the issues on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the 
requirements to reopen the claims for service connection for 
prostatitis and for residuals of a right hip injury are not 
met, and the appeal must be denied.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
prostatitis, to include as secondary to Agent Orange 
exposure, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of a right hip injury, to include as secondary to a 
back injury in service, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


